Citation Nr: 0934935	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for major depressive disorder and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for multiple joint pain, claimed as fibromyalgia, to include 
as due to an undiagnosed illness, and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1973 
until September 1976, and from November 1976 until his 
retirement in January 1997, including service in Southwest 
Asia in support of Operation Desert Shield/Desert Storm from 
October 1990 to April 1991.  Commendations and awards include 
a Southwest Asia Service Medal with three Bronze Service 
Stars, a Kuwait Liberation Medal, and a Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 2006 the RO denied claims 
of entitlement to service connection for major depressive 
disorder, multiple joint pain (claimed as fibromyalgia), and 
chronic fatigue syndrome.  An August 2008 rating decision 
denied service connection for PTSD.  

In August 2009 the Veteran and his son testified before the 
undersigned Acting Veterans Law Judge at a hearing in 
Washington, D.C.  The transcript of that hearing has been 
associated with the claims file.

The Board notes that, in June 2009 and in connection with his 
August 2009 Board hearing, the Veteran submitted additional 
evidence relevant to the issues on appeal.  In a written 
statement received at his Board hearing, he waived agency of 
original jurisdiction consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2008).  Therefore, the Board may 
properly consider the additionally received evidence.

Relevant to the Veteran's claims to reopen, the Board notes 
that a change in diagnosis or specificity of the claim must 
be carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  38 C.F.R. §§ 4.13, 4.125; Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Pertinent to the 
Veteran's application to reopen his claim of entitlement to 
service connection for multiple joint pain, he characterized 
his most recent claim as entitlement to service connection 
for fibromyalgia; however, in correspondence dated in June 
2009, he related that he was referring to body aches and 
pains that were treated during service, which he avers was 
subsequently diagnosed in 2000 as fibromyalgia.  Since the 
current diagnosis and claim are based on the same factual 
basis as the prior denial, new and material evidence is 
necessary to reopen the claim.  Id.  

The Board also observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this regard, the Board notes that, in 
addition to the Veteran's claim to reopen his service 
connection claim for major depressive disorder, he has also 
claimed entitlement to service connection for PTSD.  

For the purposes of determining whether new and material 
evidence has been received in order to reopen the Veteran's 
claim of entitlement to service connection for major 
depressive disorder, the Board notes that the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that, for purposes of determining whether a new claim has 
been submitted under 38 U.S.C.A. § 7104(b), the "factual 
basis" of a service connection claim is the Veteran's 
disease or injury, rather than the symptoms of that disease 
or injury.  See Boggs, supra.  Thus, the Board finds that the 
Veteran's original claim for service connection for PTSD 
remains a separate and distinct claim from his application to 
reopen his claim of entitlement to service connection for 
major depressive disorder.  Id.; see also Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996). 

The issues of entitlement to service connection for major 
depressive disorder and multiple joint pain were previously 
denied by the RO in a rating decision issued in June 2001.  
In the April 2006 rating decision on appeal, the RO reopened 
the claims and denied both on the merits.  However, prior to 
consideration of the Veteran's claims on the merits, the 
Board is required to consider the issue of finality, see 
38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 
Vet. App. 1 (1995), and as such, the issues have been 
characterized as shown on the first page of this decision.  
Insofar as the Board's determination as to finality is 
favorable to the Veteran and consistent with the RO's 
actions, he is not prejudiced by the Board's actions herein.  
See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

The issues of entitlement to service connection for multiple 
joint pain, chronic fatigue syndrome, and PTSD are addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a final rating decision issued in June 2001 the RO 
denied service connection for multiple joint pain and major 
depressive disorder.  

2.  Evidence added to the record since the final June 2001 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for multiple joint pain and major 
depressive disorder.

3.  The record demonstrates continuity of symptomatology of 
major depressive disorder from the Veteran's time in the 
military through the present and the medical evidence of 
record relates his major depressive disorder, at least in 
part, to the physical pain caused by his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for multiple joint pain and major depressive disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2008)].

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for multiple 
joint pain has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for major 
depressive disorder has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Major depressive disorder began during active military 
service and is proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006),  (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for multiple joint pain and 
major depressive disorder is completely favorable and, in 
that regard, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations.  Furthermore, as the Board's 
decision to grant service connection for major depressive 
disorder herein constitutes a complete grant of the benefit 
sought on appeal, no additional action under the VCAA and 
implementing regulations is required.  Consideration of the 
merits of the Veteran's claim of entitlement to service 
connection for multiple joint pain is deferred, however, 
pending additional development consistent with the VCAA.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2011; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. 
§§ 501(a), 1117; 38 C.F.R. §3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue; signs or symptoms involving skin; headache; muscle 
pain; joint pain; neurologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the Veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

For purposes of this decision the Persian Gulf War is defined 
as the period beginning August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

New and Material Evidence: Major Depressive Disorder and 
Multiple Joint Pain 

At his August 2009 Board hearing and in documents of record, 
the Veteran contends that he currently has major depressive 
disorder and multiple joint pain as a result of his military 
service, to include his service in Southwest Asia during the 
Persian Gulf War.  As such, he contends that service 
connection for such disorders is warranted.

In a rating decision dated in May 2001 and issued in June 
2001 the RO denied service connection for major depressive 
disorder on the basis that the disorder was not incurred 
during service and was not the result of any incident of 
service.  The RO also denied service connection for multiple 
joint pain on the basis that there was no credible evidence 
of a chronic disease or disability manifested by multiple 
joint pain.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In June 2001, the Veteran was advised of the decision and his 
appellate rights.  He submitted a notice of disagreement in 
July 2001 and a statement of the case was issued in July 
2003.  However, the Veteran did not submit a timely 
substantive appeal and no further communication relevant to 
his claims was received from him until October 2005, when VA 
received his application to reopen such claims.  Therefore, 
the June 2001 rating decision denying service connection for 
major depressive disorder and multiple joint pain is final.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000) [(2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for major depressive 
disorder and multiple joint pain in October 2005, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the prior final denial, competent and credible evidence 
demonstrating the Veteran's continued complaints of 
depression and multiple joint pain dating from his time in 
service through the present has been received.  Specifically, 
in testimony offered by the Veteran and his son during the 
August 2009 Board hearing, they indicated that, since his 
time in the military and particularly following his 
deployment to the Persian Gulf, the Veteran has experienced 
symptoms of depression and joint pain.  Specifically, the 
Veteran indicated that he began experiencing depression 
during service when he suffered with multiple physical 
ailments, to include appendicitis, back pain, arthritis, and 
gastroesophageal reflux disease (GERD), which have been 
subsequently service-connected.  The Veteran's son testified 
that, following the Veteran's return from the Persian Gulf 
War, he was a different person.  Specifically, he began 
distancing himself and became more negative.  Additionally, 
the Veteran's son indicated that he witnessed the Veteran's 
decline in physical health, which included joint pain.  

Additionally, VA and private treatment records received since 
the prior final denial reflect the Veteran's continued 
treatment for his depression and joint pain symptomatology.  
The evidence also includes the report of a September 2007 
examination by a private physician, which contains a 
diagnosis of fibromyalgia that the physician indicates is 
related to the Gulf War.  

While considered in connection with the previous evidence of 
record, which includes a September 2001 statement from a VA 
physician indicating that he had reviewed the Veteran's 
medical history, including his service treatment records and 
concluded that, in his professional opinion, the Veteran's 
current conditions of depression and fibromyalgia were as 
likely as not related to the illnesses he experienced while 
serving on active duty, the newly received evidence raises a 
reasonable possibility of substantiating the claims.  See 38 
C.F.R. § 3.156(b) (new and material evidence received prior 
to the expiration of the appeal period will be considered as 
having been filed in connection with the claim which was 
pending at the beginning of the appeal period).  

As such, the Board concludes that the newly received 
evidence, when considered with the previous evidence of 
record, relates to an unestablished fact, namely a possible 
nexus between the Veteran's claimed major depressive disorder 
and multiple joint pain and his military service.  Therefore, 
the Board finds that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claims of service connection for major depressive 
disorder and multiple joint pain.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the Veteran's claims.  Accordingly, the claims 
of entitlement to service connection for major depressive 
disorder and multiple joint pain are reopened.  

Service Connection: Major Depressive Disorder 

Having reopened the claim for service connection for major 
depressive disorder based on new and material evidence, the 
Board has jurisdiction to review the underlying service 
connection claim de novo.  For the reasons that follow the 
Board finds that a grant of service connection is warranted. 

As discussed previously, the Veteran retired from active 
military service in January 1997.  A VA treatment record 
dated in October 1997 relates that the Veteran appeared 
depressed and the assessment was "clinically stable - 
?depressed."  Medical records dated in June 2001 confirm 
treatment by VA since at least 1998 for depression.  In June 
2001, a VA psychiatric nurse stated that the bulk of the 
Veteran's depression was due to physical problems as he had 
constant pain and also had not been able to work and take 
care of his family obligations.  In September 2001, a VA 
primary care physician averred that the Veteran's depression 
is as likely as not related to the illnesses he experienced 
while serving on active duty.

In May 2003, the Veteran was accorded a Compensation and 
Pension (C&P) psychiatric examination.  During the 
examination the Veteran reported that he experienced 
depression while in service but did not seek assistance 
because of his job and the associated stigma.  The examiner 
indicated that the Veteran's medical problems may have caused 
his depression.  He specifically stated as follows:

This is a retired Army [V]eteran with a 
six year [history] of depression since 
his retirement and divorce from his first 
wife.  He clearly has not adequately 
processed those events and has had 
additional problems due to neuro-muscular 
and pain disorders, probably of the 
fibromyalgia type.  The question whether 
the divorce or his medical problems 
caused the depression is difficult to 
answer, and the conclusion is that 
probably both play a role.  

The diagnosis was depressive disorder, not otherwise 
specified.

In a June 2003 addendum the examiner advised that "the test 
results do not allow subdividing the etiology of depression 
according to his marital troubles, other service-related 
issues or depression associated with fibromyalgia (which is a 
frequent complaint)."

As stated previously, the Veteran avers that his current 
depressive disorder began during active military service and, 
in part, due to his physical pain caused by his service-
connected disabilities.  Although there is no corroborative 
evidence in the Veteran's service treatment records, the 
record reflects competent and credible evidence of continuity 
of symptomatology since his military service.  In this 
regard, the record contains evidence of treatment for a 
depressed mood within one year of the Veteran's retirement 
from military service with continued symptoms and treatment 
through the present time.  Specifically, the Veteran and his 
son both testified competently and credibly to the fact that 
he began experiencing depression during service when he 
suffered with multiple physical ailments.  Additionally, 
private and VA treatment records detail continued treatment 
for major depressive disorder dating from the year the 
Veteran retired from the military through the present time.

Moreover, VA mental health treatment providers have opined 
that the Veteran's major depressive disorder is secondary, at 
least in part, to pain resulting from his service-connected 
disabilities.  In this regard, the Board observes that the 
Veteran is service-connected for mechanical low back pain 
with history of central disc herniation L5-S1 with 
degenerative disc disease; duodenal ulcer, hiatal hernia, 
GERD; pyriformis syndrome of the buttocks and both legs; 
radiculopathy of the left and right lower extremities; 
allergic rhinitis; appendectomy scar; and right carpal tunnel 
syndrome with history of tendonitis.  

Although there is an indication that non-service-related 
factors also contribute to the Veteran's major depressive 
disorder, C&P psychiatric examiners and mental health 
treatment providers attribute the Veteran's depression to 
both service-related and non-service-related factors.  The 
Board is consequently unable to separate the effects of the 
Veteran's service-connected and nonservice-connected 
disorders upon his current major depressive disorder.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment).  Accordingly, the Board resolves all reasonable 
doubt in favor of the Veteran and finds that service 
connection for major depressive disorder is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006),  (2008); see 
also Mittleider v. West, 11 Vet. App. 181 (1998) (holding 
that when it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for multiple 
joint pain, claimed as fibromyalgia, the petition to reopen 
that claim is granted.

New and material evidence having been received to reopen a 
previously denied claim for service connection for major 
depressive disorder, the petition to reopen that claim is 
granted.

Service connection for major depressive disorder is granted.


REMAND

As stated previously, the Veteran seeks service connection 
for multiple joint pain, claimed as fibromyalgia.  VA 
treatment records chronicle complaints and treatment for pain 
all over the body and joints.  Post-service evidence includes 
an October 2000 neurology clinic record, which refers to 
"multiple pain syndrome" diagnosed as myalgia.  Treatment 
records dated in September 2001 contain the remarks "seen by 
rheumatology . . . they concur that the [Veteran] also has a 
picture of fibromyalgia."  In a September 2001 statement, a 
VA primary care physician averred that the Veteran's 
fibromyalgia "is as likely as not related to the illness he 
experienced while serving upon active duty."  Additionally, 
in September 2007, a private physician examined the Veteran 
and indicated that it was least as likely as not that he had 
fibromyalgia and that such was related to the Gulf War.  
Also, a VA treatment record dated in May 2009 informs of 
chronic pain, and noted that the Veteran's fibromyalgia was 
worse to the point that he was totally incapacitated.

At his August 2009 Board hearing and during an October 2000 
neurology clinic visit, the Veteran reported that that his 
symptoms began in 1993, after his service in the Persian Gulf 
War, and service treatment records dated in June 1993 do in 
fact refer to bilateral posterior leg pain for three weeks, 
diagnosed as myalgia.  However, service treatment records 
dating from 1987 (prior to the Veteran's service in the 
Persian Gulf War) also document complaints of leg, buttocks, 
and back pain, and the Board notes that the Veteran is 
service-connected for pyriformis syndrome of the buttocks and 
both legs.   He is also service-connected for mechanical low 
back pain with history of central disc herniation at L5-S1 
with degenerative disc disease and bilateral lower extremity 
radiculopathy.  It is thus unclear whether the Veteran's 
current complaints of multiple joint pain and his possible 
diagnosis of fibromyalgia relates to the pain that he 
complained of during service, for which he has already been 
service-connected, or whether it is separate and distinct.

In addition to the foregoing, the Veteran seeks service 
connection for chronic fatigue syndrome.  While medical 
records document his complaints of fatigue, it is unclear 
whether he suffers from a separate and distinct fatigue 
disorder or whether his fatigue is part and parcel of some 
other disorder.  See e.g., May 2003 C&P psychiatric 
examination ("he developed chronic fatigue and neuro-
muscular-pain syndromes that have been diagnosed as 
fibromyalgia").  

Furthermore, relevant to both claimed disorders, a July 2003 
VA examiner stated that, in reference as to whether there is 
a presence or absence of chronic fatigue syndrome and 
fibromyalgia, the Veteran's multiple complaints seem to 
suggest, orthopedically, that the cause of his muscle aches 
and pains is due to osteoarthritis and not to fibromyalgia 
and chronic fatigue syndrome, although fibromyalgia was 
associated with other arthritic problems.  The examiner 
further indicated it did not seem that, in the Veteran's 
case, that he had such disorder as he had no trigger points.

Therefore, a remand is necessary to afford the Veteran a VA 
examination to determine whether his claimed symptoms, to 
include his multiple joint pain and fatigue, are a result of 
a qualifying chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, or, 
otherwise related to service.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since the last 
records received in August 2008.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Additionally, the Board notes that the record 
reflects that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
While the Veteran has testified that SSA relied solely on VA 
treatment records in awarding his disability claim, the duty 
to assist extends to obtaining a copy of the SSA decision 
awarding or denying benefits.  Id. at 371; Baker v. West, 
11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
Veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  Additionally, 
SSA conducts periodic examinations to determine the 
employability status of recipients.  Murincsak, 2 Vet. App. 
at 371.  Therefore, on remand, any determination pertinent to 
the Veteran's claim for SSA benefits, as well as any medical 
records relied upon concerning that claim, should be 
obtained.
        
The claims file includes evidence written in Spanish with no 
accompanying certified English translation. While on remand, 
the agency of original jurisdiction should take the 
opportunity to review the Veteran's claims file, identify all 
pertinent items of evidence written in Spanish, to 
specifically include the March 2008 statement from Dr. 
Sanchez Lopez, and translate those items into English in 
order to facilitate review of the record by the Board.

The Veteran also seeks service connection for PTSD.  In a 
rating decision dated August 4, 2008, he was denied service 
connection for PTSD.  He was notified of that decision by way 
of a letter dated August 6, 2008.  On August 4, 2009, VA 
received the Veteran's written notice of disagreement with 
the denial of service connection for PTSD.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, remand of the issue of entitlement to 
service connection for PTSD is necessary for the issuance of 
a statement of the case.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a statement of the case that 
addresses the issue of service connection 
for PTSD, to include notification to the 
Veteran of the need to timely file a 
Substantive Appeal to perfect an appeal.  
The RO should allow the Veteran the 
requisite period of time for a response.

2.  Request and associate with the claims 
file all VA treatment records pertaining to 
the Veteran dated from August 2008 to the 
present.  Also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.  

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

4.  Translate all pertinent items of 
evidence written in Spanish, to 
specifically include the March 2008 
statement from Dr. Sanchez Lopez, into 
English.

5.  After completing the above, the Veteran 
should be scheduled for a VA examination by 
a physician with the appropriate expertise 
to determine the nature and etiology of the 
Veteran's claimed multiple joint pain and 
fatigue (claimed as fibromyalgia and 
chronic fatigue syndrome).  The examiner 
must review the claims file before 
completing the examination report.  The 
examiner should identify any objective 
evidence of the Veteran's claimed multiple 
joint pain and fatigue; render a diagnosis 
with respect to each claimed symptom which 
is due to a known clinical diagnosis; and 
provide an opinion with respect to each 
currently diagnosed disorder as to whether 
it is likely, unlikely, or at least as 
likely as not that the disorder is 
etiologically related to the Veteran's 
military service.  The examiner should also 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis 
and whether such constitute a medically 
unexplained chronic multisymptom illness.  
The examiner should further indicate 
whether such disabilities existed for 6 
months or more or whether they exhibit 
intermittent worsening over a 6 month 
period.  The examiner should provide the 
supporting rationale for each opinion 
expressed.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
record.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


